Title: To Thomas Jefferson from Tench Coxe, 2 October 1807
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia Octo. 2d. 1807
                        
                        In the course of my reflexions on the subject on which I had the honor in my last letter respectfully to
                            address you, it has occurred to me, that it is in my power to submit to you an unsought and decided evidence of public
                            opinion in a republican circle. I beg leave to assure you, that the original letter to me, from which the inclosed is
                            faithfully extracted is in my possession. It will prove, that in that vigilant circle, the public opinion was considered
                            as favorable to me, tho, on a suggestion of the name of the gentleman appointed, it might have been more favorable to him.
                            It is not my wish, in the smallest degree to allude to that appointment or to question its sound adoption or beneficial
                            effects. Nor is it my wish in any respect or degree, unfavorably to affect the writer of the extract. My only desire is to
                            meet unknown suggestions, of a nature opposite to the tenor of this extract, if they should arise from any quarter. All
                            men in public Life are subject to misrepresentations and calumnies on such occasions as that on which I have taken the
                            liberty to write.
                        There is another evidence of public opinion on my subject. In the year 1802, after my return from Lancaster
                            to reside in Philadelphia, the general ward committees of this city at a meeting of 70 persons, as deputies, put me in
                            nomination for Congress by more than three fourths of their number—to succeed Wm. Jones, Esqre. who had declined. My
                            circumstance did not permit me to accept the station. I understood that the writer of the extract had also voluntarily,
                            and unknown to & unsollicited by me communicated this nomination at Washington. The fact is certain, for Genl.
                            Muhlenberg, their Chairman, regularly informed me of the nomination and desired my decision.
                        I beg you to excuse this further liberty and trouble, which arises from the motives I have already used the
                            freedom to state. 
                  With perfect respect, I have the honor to be, Sir, yr. most obedient & most humble Servant
                        
                            Tench Coxe
                            
                        
                    